Name: Commission Regulation (EEC) No 2606/91 of 29 August 1991 fixing, for unginned cotton, the actual production for the 1990/91 marketing year and the estimated production, the adjustment in the maximum guaranteed quantity and the reduction in the aid for the 1991/92 marketing year
 Type: Regulation
 Subject Matter: plant product;  economic policy
 Date Published: nan

 31 . 8 . 91 Official Journal of the European Communities No L 243/53 COMMISSION REGULATION (EEC) No 2606/91 of 29 August 1991 fixing , for unginned cotton, the actual production for the 1990/91 marketing year and the estimated production, the adjustment in the maximum guaranteed quantity and the reduction in the aid for the 1991/92 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Protocol 4 on cotton, as amended by the Act of Accession of Spain and Portugal, and in particular Protocol 14 annexed thereto, marketing year, by Council Regulation (EEC) No 1731 /91 (6) should be set ; Whereas, pursuant to Article 7 (2) of Regulation (EEC) No 2169/81 , where the maximum guaranteed quantity is exceeded by the estimated production , the aid should be reduced in accordance with the criteria laid down in that paragraph ; whereas the estimated production for the 1991 /92 marketing year exceeds the maximum guaranteed quantity fixed for that year, as given after the adjustment carried out pursuant to the third subparagraph of Article 2 (2) of Regulation (EEC) No 1964/87 ; whereas the application of the abovementioned provisions leads to the fixing of a reduction in the aid equal to that indicated below ; Whereas this Regulation is in accordance with the opinion of the Management Committee for Flax and Hemp, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton ('), as last amended by Regulation (EEC) No 791 /89 (2), and in particular Article 1 1 thereof, Whereas Article 7 ( 1 ) of Regulation (EEC) No 2169/81 provides that the actual production in each marketing year is to be determined each year, taking account in particular of the quantities for which the aid has been applied for ; whereas the application of that criterion gives the actual production for the 1990/91 marketing year indicated below ; Whereas Article 8 of Regulation (EEC) No 2169/81 provides that the estimated production of cotton must be established before the beginning of each marketing year ; whereas, on the basis of the figures available, the estimated production for the 1991 / 1992 marketing year should be fixed at the figure given below ; Whereas the third subparagraph of Article 2 (2) of Council Regulation (EEC) No 1964/87 of 2 July 1987 adjusting the system of aid for cotton introduced by Protocol No 4 annexed to the Act of Accession of Greece (3), as amended by Regulation (EEC) No 1 357/90 (4), provides that if the actual production in a given marketing year differs from the estimated production for that year, the maximum guaranteed quantity for the following marketing year must be adjusted to take account of the amount of aid that fell to be paid ; whereas the actual production in the 1990/91 marketing year exceeds the estimated production , established by Commission Regulation (EEC) No 251 1 /90 (% whereas the corresponding reduction in the maximum guaranteed quantity fixed, for the 1991 /92 Article 1 1 . For the 1990/91 marketing year, actual production of unginned cotton is hereby determined at 991 743 tonnes. 2 . For the 1991 /92 marketing year :  the estimated production is hereby fixed at 888 912 tonnes,  the maximum guaranteed quantity fixed by Regulation (EEC) No 1731 /91 is hereby increased by 43 536 tonnes,  the reduction in the amount of the aid is hereby fixed at ECU 6,710 per 100 kilograms . Article 2 This Regulation shall enter into force on 1 September 1991 . (') OJ No L 211 , 31 . 7. 1981 , p. 2. (2) OJ No L 85, 30. 3 . 1989, p. 7 . (') OJ No L 184, 3 . 7. 1987, p. 14. (4) OJ No L 134, 28 . 5. 1990, p. 22. 0 OJ No L 237, 1 . 9 . 1990, p. 9 . (") OJ No L 163 , 26. 6 . 1991 , p. 2. No L 243/54 Official Journal of the European Communities 31 . 8 . 91 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 August 1991 . For the Commission Ray MAC SHARRY Member of the Commission